DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Ms. Maitri Jaddu on 6/4/2021.

The application has been amended as follows: 
Replace “track; and”, Claim 1 Line 3 , with:
 -- track, the pouch comprising an upper edge, a lower edge, and two side edges connecting the upper and lower edges, the upper and lower edges being parallel; and --;
Replace “direction, and”, Claim 1 Line 10, with:
 -- direction, the vertical plane including all edges of the pouch, and --   ;
Replace “that a”, Claim 1 Line 11, with:
 -- that the --   ;
Replace “an upper”, Claim 1 Line 12, with:
-- the upper --   ;
Replace “track, wherein”, Claim 17 Lines 3-4 , with:
 the pouch comprising an upper edge, a lower edge, and two side edges connecting the upper and lower edges, the upper and lower edges being parallel, 	wherein --   ;
Replace “step, and”, Claim 17 Line 8, with:
 -- step, the vertical plane including all edges of the pouch, and --   ;
Replace “that a”, Claim 17 Line 9, with:
-- that the --   ;
Replace “an upper”, Claim 17 Line 10, with:
 -- the upper --   .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record fails to teach a bagging and packaging machine having all limitations as claimed, particularly comprising a swinging mechanism configured to swing a pouch already filled upstream at a filling unit of the machine, the swinging action performed in such a way that the filled pouch is maintained in a same vertical plane which includes an upper, lower, and side edges of the pouch, as well as being parallel to a direction of transport of the pouch during transport, the swinging mechanism inclining the filled pouch so that the lower edge of the pouch is displaced either in front of, or rearwards of, the upper edge of the pouch.
Regarding Claim 17, the prior art of record fails to teach a method of bagging and packaging a pouch having all limitations as claimed, particularly comprising (A) a step of filling a pouch possessing parallel upper and lower edges and side edges 
For illustration purposes, Figs 5 and 7 of the examined disclosure show how during a swinging step, the pouch is inclined in such a way so that the upper edge 111 is either ahead of (Fig. 7- center), or behind (Fig. 7 – right) the lower edge 113, with respect to a transport direction D1, while the vertical plane in which the swinging action takes place (same as the view plane of Fig. 7) includes all edges of the filled pouch, and is parallel to the transport direction D1.  This is different than the mechanisms and methods taught by the prior art of record (see below Fig. 7 of Ikemoto and Fig. 1 of Hiramoto, discussed in more details in the OA Appendix including proposed amendments and justification therefore, as faxed to the application and attached to the Examiner-Initiated Interview Summary). Although the prior art teaches filled pouches that may be recognized as being swung, the swinging action is not defined as currently claimed, in other words either the swinging plane does not simultaneously include all edges of the filled bag and is parallel to a transport direction, or the upper and lower edges of the bag are not configured and relatively positioned as claimed during the swinging action.

    PNG
    media_image1.png
    625
    473
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    502
    485
    media_image2.png
    Greyscale




Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claims 2-16 and 18-20 are allowable as depending from independent Claims 1 and 17, which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VALENTIN NEACSU/Primary Examiner, Art Unit 3731